OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court on *340March 16, 1966, under the name Charles Francis Darlington, III.
On June 2, 1987, the respondent was found guilty in the United States District Court for the Southern District of New York of three counts charging violations of 18 USC §§ 1001 and 1002 (filing false statements).
On December 3, 1987, the respondent was sentenced to imprisonment for a period of 1 year and 1 day on each of the three counts to run concurrently and was also assessed $150.
Violation of 18 USC § 1001, a Federal felony, has been held to constitute a felony under New York State Penal Law § 175.35 (see, Matter of Mydanick, 78 AD2d 339, Iv denied 53 NY2d 604; Matter of Cahn, 87 AD2d 1014; Matter of Silverblatt, 113 AD2d 1). Penal Law § 175.35, offering a false instrument for filing in the first degree, is a class E felony.
Pursuant to Judiciary Law § 90 (4), upon his conviction of a felony, the respondent ceased to be an attorney and counselor-at-law in this State.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred and it is directed that his name be stricken from the roll of attorneys and counselors-at-law forthwith.
Mollen, P. J., Mangano, Thompson, Bracken and Balletta, JJ., concur.